Mr. Justice NELSON
delivered the opinion of the court.
This is an appeal from a decree of the Circuit Court of the United- States for the northern district of California.
The appellee, Vallejo, presented to the board of land commissioners a claim for three square leagues of land, known by the name of' Ynlupa, situate in the county of Sonoma, California, having derived his title from Miguel Alvarado, the original grantee.
The documentary evidence of the title is: 1st. A grant in due form, dated Monterey, 23d November, 1844, purporting to be signed by Mieheltoréna, Governor, and Francisco Arce, secretary, with a memorandum by the secretary: “Note haS' been made of this title in the proper book; ” and 2d. A certi'cate of approval by the Departmental Assembly, bearing dat *422at the city of Los Angeles, 18th February, 1845, signed by Pio Pico, Governor, and Jose M. Corvarubias, secretary.
Neither the grant nor the certificate of approval has been found among' the Mexican archives, nor the record of them upon any book of records. Both papers came from the hands of the claimant. The genuineness of the title depend» upon proof of the official signatures, and some evidence of possession.
The board rejected the claim; but on appeal to the District Court, and the production of further proof of possession, that court affirmed it.
The case falls within'the views of the court in the United States v.' Teschmaker and others, decided this term.
Decree reversed, and the case remanded, for further evidence.